Gabrielli, J.
(concurring in part and dissenting in part). I dissent in part and vote to modify the order of the Appellate Division by dismissing the complaint for the reasons stated by Judge Wachtler in Becker v Schwartz.

Becker v Schwartz:

Chief Judge Breitel and Judge Jones concur with Judge Jasen; Judge Fuchsberg concurs in a separate opinion in whiclj Judge Cooke concurs; Judge Wachtler dissents in part and votes to reverse in another opinion in which Judge Gabrielli concurs.
Order modified, with costs to defendants, in accordance with *423the opinion herein, and, as so modified, affirmed. Question certified answered in the negative.

Park v Chessin:

Chief Judge Breitel and Judge Jones concur with Judge Jasen; Judge Fuchsberg concurs in a separate opinion in which Judge Cooke concurs; Judge Gabrielli concurs in part and dissents in part and votes to modify in a memorandum; Judge Wachtler taking ho part.
Order modified, with costs to defendants, in accordance with the opinion herein, and, as so modified, affirmed. Question certified answered in the negative.